Citation Nr: 0125380	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  94-12 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for claimed pes planus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from December 1945 to 
October 1947.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the RO.  

The case was previously remanded by the Board in June 1996 
and January 2000.  



REMAND

In the January 2000 Remand, the RO was instructed to arrange 
for a VA examination of the veteran's feet to determine 
whether the veteran had current disability due to pes planus 
as the result of disease or injury in service.  

The veteran was afforded an examination of his feet in June 
2000.  However, the examiner did not fully comply with the 
instructions.  The examiner noted pes planus of only one 
foot, but did not indicate whether the pes planus was the 
result of the claimed injury during service.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the issue must be remanded again for 
compliance with the previous remand instructions.  

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required, as well as 
compliance with VA regulations governing the implementation 
of the VCAA.  

The pertinent portions of the recently published regulations 
are also effective November 2000, and must be considered in 
this case.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time without initial consideration of this law and 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain 
information as to whether the veteran has 
been treated for pes planus by private 
medical providers since October 1996, as 
well as the names and addresses of such 
care providers.  After securing the 
necessary release, the RO should obtain 
any identified records not already 
associated with the claims file and 
associate the documents with the claims 
folder.  

2.  The veteran should be afforded a VA 
examination of in order to determine the 
nature and likely etiology of the claimed 
pes planus.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and the examiner 
should indicate whether she/he reviewed 
the claims file.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The examiner in this regard 
should elicit from the veteran and record 
a detailed clinical history referable to 
the claimed pes planus.  This should 
include detailed information concerning 
the type of injury reported to have been 
incurred in service.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the likelihood 
that the veteran has current disability 
manifested by pes planus due to disease 
or injury which was incurred in or 
aggravated by service.  The examiner 
should provide a complete rationale for 
any expressed opinions.   

3.  The RO should then review the 
evidence of record, after undertaking any 
additional development which it may deem 
necessary.  In reviewing the file, the RO 
should be mindful to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and 38 C.F.R. §§ 3.159, 
3.326 (See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), has been completed.  

4.  The RO must also review the requested 
examination report and required opinion 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if not, the RO should 
implement corrective procedures as 
required.  See Stegall, supra.  Then, the 
RO should undertake to review the 
veteran's claim in light of the 
additional development.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and be afforded a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


